Case 1:17-cv-21992-JG Document 231 Entered on FLSD Docket 04/28/2021 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                               CASE NO.: 17-21992-CIV-GOODMAN

  DIANE WILLIFORD,

                 Plaintiff,
  v.

  CARNIVAL CORPORATION,

               Defendant.
  __________________________________/



                 JOINT STIPULATION FOR DISMISSAL WITH PREJUDICE

        Pursuant to the Federal Rules of Civil Procedures, the parties hereby notify the Court of

  settlement.

         IT IS STIPULATED by and between the Plaintiff, DIANE WILLIFORD, and the
  Defendant, CARNIVAL CORPORATION, that all the claims and causes of action between
  or among the parties have been amicably resolved, and that all the claims and causes of action between
  or among the above parties are hereby dismissed with prejudice, each party to bear its own costs
  and fees. DATED this 28th day of April, 2021

  MATTHIAS M. HAYASHI, ESQ.                             GARRETT KEANE.
  ARONFELD TRIAL LAWYERS                                MASE MEBANE SEITZ, P.A.
  Attorneys for Plaintiff                               Attorneys for Defendant
  1 Alhambra Plaza, Penthouse                           2601 S. Bayshore Dr., Suite 800
  Coral Gables, FL 33134                                Miami, Florida 33133


  By:_s/Matthias M. Hayashi, Esq.                           By: s/ Garrett Keane, Esq.
  Fla. Bar No: 115973                                       Fla. Bar No: 1010256
